DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 08 March 2021.
A Preliminary Amendment was filed 12 October 2022, and Claims 8-20 were canceled. Claims 1 and 4-7 were amended.  Claims 21-33 are newly added.
Claims 1-7 and 21-33 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romeo, US Patent Application Publication 2020/0104961 A1 in view of Basu et al., US Patent Application Publication 2020/0167871 A1.

As per Claims 1, 25 and 33 regarding “a method and system comprising:  receiving input data associated with a patient, the input data having a first format.”  Romeo in at least paragraphs 4-5 and 9 and 10 discloses a healthcare management system receiving patient data in various formats.
Regarding “translating the input data into a second format compatible with a provider system having financial data associated with the patient.”  Romeo in at least paragraph 4 discloses receiving data in different formats and translating the data into a form and format useable by the application. Romeo in at least Fig.1, Fig.4 and paragraphs 33, 35 discloses a separate billing facility having patient financial data.
Regarding “translating the financial data into a third format compatible with a plurality of financing partner systems.”  Romeo in at least the ABSTRACT discloses the server is programmed to communicate with all apps in their form and format of data and to translate all disparate data types into that form and format.
Regarding “generating, using the translated financial data a plurality of financing option for payment of a healthcare bill for the patients.”  Romeo does not disclose this limitation however; Basu in at least the ABSTRACT and paragraph 15 discloses providing a health care member with options regarding fulfilling the healthcare service net due amount.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the billing system of Romeo with Basu’s financing options system for the healthcare marketplace with the motivation to validate a medical supplier’s services against known fair market prices for the healthcare client.

As per Claims 2 and 26, which depend respectively from Claim 1 and Claim 25 regarding “the financial data includes propensity-to-pay information for the patient, and the generating is further base on the propensity-to-pay information.”  Romeo in at least paragraph 95 discloses payment information and payment history but does not disclose a “Propensity-to-Pay” however; Basu in at least paragraphs 3 and 15 discloses the use of risk based financial advice and finance products recommendations engine.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the billing system of Romeo with Basu’s financing options system for the healthcare marketplace with the motivation to validate a medical supplier’s services against known fair market prices for the healthcare client.

As per Claims 3 and 27, which depend respectively from Claim 1 and Claim 25 regarding “further comprising: identifying a change in a balance of the healthcare bill; and communicating the change to the plurality of financing partner systems to determine a possible change to the plurality of financing options.” Romeo in at least paragraphs 32 and 48 discloses updating billing information.  Romeo in at least paragraph 82 discloses updating the patient’s billing and health records but does not disclose this limitation however; Basu in at least Fig. 200-B discloses a post-service bill or claim push and updating the post-service billing options. 
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the billing system of Romeo with Basu’s financing options system for the healthcare marketplace with the motivation to validate a medical supplier’s services against known fair market prices for the healthcare client.

As per Claim 4, which depends from Claim 1 regarding “wherein the retrieving the financial data comprises calling a first application programming interface (API) that utilized the translated input data to retrieve the financial data.”  Romeo in at least the ABSTRACT and paragraph 4 discloses the server is programmed to communicate with all apps in their form and format of data and to translate all disparate data types into that form and format.  Romeo in at least paragraphs 5, 6 and 40 discloses retrieving patient billing information.

As per Claim 5 and Claim 30, which depend respectively from Claim 1 and Claim 25 regarding “wherein the first format is not compatible with the provider system and the second format is not compatible with the plurality of financing partner systems.” Romeo in at least the ABSTRACT and paragraph 4 discloses the server is programmed to communicate with all apps in their form and format of data and to translate all disparate data types into that form and format.  Therefore, it is obvious that Romeo goes the process of finding the correct format for each application programming interface (API).

As per Claim 6 and Claim 28, which depend respectively from Claim 1 and Claim 25 regarding “further comprising:  receiving a selection by the patient of one of the financing options; and processing an electronic payment as a first payment of multiple payments of a payment plan defined by the selection and resolving at least a portion of the healthcare bill.”  Romeo does not disclose the “payment selection” however; Basu in at least paragraph 58 and Fig.600-C discloses a payment transaction processor which evaluates a payment transaction request against an employee’s payment selection and approves or declines the payment request.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the billing system of Romeo with Basu’s financing options system for the healthcare marketplace with the motivation to validate a medical supplier’s services against known fair market prices for the healthcare client.

As per Claim 7 and Claim 29, which depend respectively from Claim 1 and Claim 25 regarding “wherein the generating comprises applying an algorithm.”  Romeo does not disclose this limitation however; Basu in at least paragraphs 100 through 106 discloses the process steps (algorithm) used in selecting financing options for paying a healthcare bill.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the billing system of Romeo with Basu’s financing options system for the healthcare marketplace with the motivation to validate a medical supplier’s services against known fair market prices for the healthcare client.

As per Claims 21, 22 and 31, which depend respectively from Claim 1 and Claim 25 regarding “receiving from at least some of the financing partner systems, using the translated financial data, a plurality of financing offers and generating additional financing options for payment of a healthcare bill for the patient.”  Romeo in at least paragraph 4 discloses receiving data in different formats and translating the data into a form and format useable by the application. Romeo in at least Fig.1, Fig.4 and paragraphs 33, 35 discloses a separate billing facility having patient financial data. Romeo in at least the ABSTRACT discloses the server is programmed to communicate with all apps in their form and format of data and to translate all disparate data types into that form and format.  Romeo does not disclose “financing options” however; Basu in at least the ABSTRAC, paragraphs 15-16, 18, 49-50, 98 discloses providing a health care member with options (based on risk factors, patient demographics, employment history, current employment status, current salary, debt to income ratio and other risk correlated factors) and fulfilling the healthcare service net due amount (making payment).
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the billing system of Romeo with Basu’s financing options system for the healthcare marketplace with the motivation to validate a medical supplier’s services against known fair market prices for the healthcare client.

As per Claim 23 and Claim 32, which depend respectively from Claim 1 and Claim 25 regarding “further comprising providing the plurality of financing options on at least one of a smartphone, laptop or computer.”  Romeo does not disclose this limitation however; Basu in at least paragraph 48 discloses a user interface on the user’s device displaying a list of providers, products, services and locations, along with financing and payment options and any incentives.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the billing system of Romeo with Basu’s financing options system for the healthcare marketplace with the motivation to validate a medical supplier’s services against known fair market prices for the healthcare client.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/ Primary Examiner, Art Unit 3687